In an action to recover damages for personal injuries and loss of services, claimed to have been sustained by plaintiffs by reason of the negligence of defendants in failing to give adequate warning of the presence of a wall erected by the defendant railroad company across part of a public highway in the borough of Brooklyn, city of New York, and in which defendants filed cross complaints, defendants appeal from a judgment in favor of plaintiffs, entered on the verdict of a jury, and which dismissed their respective cross complaints. Judgment, insofar as appealed from, reversed on the facts and a new trial granted, with costs to abide the event, on the ground that the verdict is against the weight of the evidence. Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ. concur.